Case 5:18-cv-01189-JGB-SHK Document 30 Filed 07/15/19 Page 1 of 1 Page ID #:613



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES - GENERAL

  Case No.        EDCV18-01189-JGB(SHKx)                          Date    July 15, 2019
  Title    Norma Williams v. Navient Solutions, LLC, et al


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                 Maynor Galvez                                  Phyllis A. Preston
                  Deputy Clerk                                    Court Reporter


          Attorney(s) Present for Plaintiff(s):        Attorney(s) Present for Defendant(s):
               Norma Williams, Pro Se                         Dennis N. Lueck, Jr.
  Proceedings:       STATUS CONFERENCE

         The parties make their appearances as noted above. The Court orders the case be re-
 opened. Defendant informs the Court that she is in the process of obtaining counsel. The Court
 order the parties to file a status report within 30 days.


          The Clerk is directed to re-open the case.

          IT IS SO ORDERED.




 Page 1 of 1                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
                                                                           Time: 00:10
